Citation Nr: 1231380	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, diagnosed as gastroesophageal reflux disease (GERD), previously claimed as stomach ulcers and esophagitis.

2.  Entitlement to service connection for chronic fatigue syndrome, including as a qualifying chronic disability under 38 C.F.R. § 3.317 and encompassing complaints of achy joints, sore/weak muscles, recurrent rash of groin and neck, chronic bronchitis with coughing and shortness of breath, and low-grade fever, chills at sunset, tender glands, and a general feeling of not being well.




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1990 to June 1991 and from January 2003 to July 2004, including a tour in Southwest Asia.  He also had additional service in the Tennessee Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from January 2006 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Board declined to reopen a claim of entitlement to service connection for headaches, but reopened a claim for service connection for stomach ulcers and esophagitis on the basis of new and material evidence.  The Board also granted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board remanded for additional development claims of entitlement to service connection for bilateral hearing loss, tinnitus, a digestive disorder diagnosed as GERD and previously claimed as stomach ulcers and esophagitis, as well as a claim for chronic fatigue syndrome, including as a qualifying chronic disability under 38 C.F.R. § 3.317 and encompassing complaints of achy joints, sore/weak muscles, recurrent rash of groin and neck, chronic bronchitis with coughing and shortness of breath, and low-grade fever, chills at sunset, tender glands, and a general feeling of not being well, and a claim for a total disability rating based on individual unemployability (TDIU).

In a November 2011 decision since issued, the Appeals Management Center (AMC) granted the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  And in an even more recent May 2012 decision, the AMC also granted the claim for a TDIU, also increased the rating for the PTSD from 50 to 70 percent, and as well determined the Veteran had established his eligibility for Dependents' Educational Assistance (DEA).  Since he has not, in response, appealed the ratings or effective date assigned for his bilateral hearing loss and tinnitus, or the effective date for his TDIU, these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

His remaining claims require still further development before being decided on appeal, so the Board is again remanding them to the RO via the AMC.


REMAND

Additional VA opinions are needed to adjudicate the Veteran's remaining claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

As for the claim of entitlement to service connection for a digestive disorder, diagnosed as GERD and previously claimed as stomach ulcers and esophagitis, the report of the Veteran's July 2008 VA Gulf War protocol examination lists a diagnosis of GERD and associates it with his complaints of stomach problems.  So he has established that he has this claimed disorder, thus, satisfied the most fundamental requirement of this claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof he has this alleged disability, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed to at least confirm the Veteran has it).  So resolution of this claim turns on whether this disorder is attributable to his military service or, instead, due to other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In the prior October 2010 remand, the Board noted there is some indication of a digestive disorder in service, citing May 2003 service treatment records (STRs), so from during the Veteran's second period of active duty, showing he complained of stomach pain of several years' duration that reportedly had started while he was in Saudi Arabia during Desert Storm.  At the time, the resultant diagnosis was dyspepsia.  The Board thus requested a medical nexus opinion concerning whether his current digestive disorder is attributable to his military service or dates back to his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i).

When subsequently examined by VA for compensation purposes in February 2011, the Veteran denied gastrointestinal (GI) complaints during his first tour of duty, from 1990 to 1991, reporting instead that he began having GI symptoms in 1992.  Subsequent to physical examination and review of the claims file, the examiner opined that the Veteran's symptoms were not associated with his active service.  The examiner reasoned that the Veteran's symptoms had begun after his first tour of duty and that the symptoms he complained about during his second tour of duty, so from 2003 to 2004, were merely a continuation of his pre-existing problem that had developed in 1992, after his first tour of duty.  This examiner further explained that most of the Veteran's present symptoms were associated with behavioral activities, including overeating in the evening, smoking and significant coffee ingestion, much more that any service-connected problem.

It appears, however, the Veteran first reported a history of frequent indigestion during an examination in January 1990, so prior to his first tour of duty that began later that year in September 1990.  He also complained of a history of frequent indigestion on examination in April 1991, during his first tour of duty, and in May 2003 and June 2004, during his second tour of duty.  Subsequent to the conclusion of his second tour of duty, he complained of frequent indigestion in November 2005.  On VA compensation examination in February 1992, so subsequent to his first period of active service and prior to his second period, he reported that his GI symptoms had begun in April 1991, so during his first tour of duty.  He was diagnosed at that time with active esophagitis.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  In this circumstance, the burden then falls on the government to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

The Veteran's STRs reveal he did not undergo a physical examination prior to his tours of duty beginning in 1990 and 2003, respectively.  It thus must be presumed, at least initially, that he was in sound health when beginning those two periods of service.  Quirin, 22 Vet. App. at 396.  Therefore, while the February 2011 examiner concluded the Veteran's  symptoms had first begun in 1992, so after his first tour of duty from 1990 to 1991, and that the symptoms he complained about during his second tour of duty from 2003 to 2004 were merely a continuation of his 
pre-existing problem that had developed in the interim, after his first tour of duty, the examiner did not apparently consider the medical evidence of record suggesting a possible earlier onset of relevant symptoms or render an opinion as to whether there is clear and unmistakable evidence the Veteran's disorder was both preexisting and not aggravated by either period of active service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.

The February 2011 examiner rendered his opinion based just apparently on the statements the Veteran made during the course of that examination that he did not experience GI symptoms during his first tour of duty, rather, his symptoms began in 1992, so subsequent to the completion of his first tour of duty and prior to his second tour of duty.  The examiner appears not to have considered, however, the other evidence of record showing the Veteran's complaints of a history of frequent indigestion prior to 1992.

Thus, it remains unclear whether there is clear and unmistakable that the Veteran's disability was both preexisting and not aggravated by either period of active service or, if aggravated, it was not beyond the condition's natural progression.  See Barr, 21 Vet. App. 303, at 311, Stefl, 21 Vet. App. 120, at 124.

Another medical opinion therefore is needed to ascertain whether the Veteran's January 1990 report of a history of frequent indigestion represents indication of a disability that pre-existed his first period of active service from September 1990 to June 1991.  And as he is presumed to have been in sound health at entry into his first period of active service, there has to be clear and unmistakable evidence of 
pre-existing disability that was not aggravated by that first period of active service or, if aggravated, it was not beyond the condition's natural progression.  The same determination also has to be made concerning his second period of active service, including considering whether the intervening April 1994 report of a history of frequent indigestion is the required clear and unmistakable evidence of a disability that pre-existed his second period of active service from January 2003 to July 2004.  And as he is presumed sound at entry into his second period of active service, there additionally has to be clear and unmistakable that any pre-existing disability was not aggravated by this additional period of active service or, if aggravated, it was not beyond the condition's natural progression.  Further, if the examiner determines that the pre-service complaints of a history of frequent indigestion do not represent evidence of a disability that pre-existed any period of active service, medical comment is still needed concerning whether the Veteran's current digestive disorder, diagnosed as GERD, is related to or dates back to a period of active service, specifically considering the reports of a history of frequent indigestion dated in April 1991, April 1994, June 2004, and November 2005, as well as his May 2003 complaints of stomach pain and resultant diagnosis of dyspepsia.

In the prior October 2010 remand, the examiner also was asked to confirm whether the Veteran had a current digestive disorder, including especially GERD, and to opine as to the etiology of it.  The February 2011 VA examiner noted hiatal hernia and symptoms of reflux, however, no official diagnoses were recorded.  In a May 2012 addendum, a nurse practitioner, so not the examiner that had conducted the February 2011 VA compensation examination, confirmed the Veteran had a clinical diagnosis of GERD and noted there also was evidence of a hiatal hernia.  The nurse practitioner reiterated the examiner's February 2011 opinion, phrased using the term "GERD."  It thus appears the Veteran's hiatal hernia was not considered by the examiner.  Barr, 21 Vet. App. 303, at 311.

As to the Veteran's claim of entitlement to service connection for chronic fatigue syndrome, including as a qualifying chronic disability under 38 C.F.R. § 3.317 and encompassing complaints of achy joints, sore/weak muscles, recurrent rash of groin and neck, chronic bronchitis with coughing and shortness of breath, and low-grade fever, chills at sunset, tender glands, and a general feeling of not being well, in its October 2010 remand the Board sought a medical opinion also concerning this other claim.  The Board pointed out the Veteran had served in the Southwest Asia Theater of operations during the Persian Gulf War and, as such, service connection may be established under § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i), as amended effective December 29, 2011.


For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained 
chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

The Board's threshold inquiry regarding this claim, at the time of its October 2010 remand, was whether there were objective indications the Veteran had achy joints, sore/weak muscles, recurrent rash of groin and neck, chronic bronchitis with coughing and shortness of breath, and low-grade fever, chills at sunset, tender glands, and a general feeling of not being well, and, if so, whether any of these symptoms were due to a specific disease entity or pathology.

In response, the VA compensation examiner that evaluated the Veteran in January 2011 confirmed there were objective indications the Veteran had achy joints, but due instead to degenerative joint disease (DJD, i.e., arthritis) at multiple sites; recurrent rash of his groin and neck due to resolving tinea cruris of the left groin; and chronic bronchitis with coughing and shortness of breath due to mild obstructive ventilatory defect.  The examiner further explained that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome (CFS), and that the fatigue and general feeling of not being well of which he complained was most likely instead due to his PTSD, back disability, DJD at multiple sites, and chronic prescription medication use, including hydrocodone for his back disability and other medication for his PTSD and sleep impairment.  The examiner went on to note there were no objective indications the Veteran had sore or weak muscles, 
low-grade fever, chills at sunset, or tender glands.

As there were objective indications of these complained about symptoms, but attributable to a specific disease entity or pathology rather than as a manifestation of an undiagnosed illness, further consideration of a qualifying chronic disability under 38 C.F.R. § 3.317 is not required.  In essence, as to those symptoms, there is no suggestion they represented an undiagnosed illness, a medically unexplained chronic multi-symptom illness, or a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Moreover, as there were no objective indications of sore or weak muscles, low-grade fever, chills at sunset, or tender glands, the Veteran has not met his threshold preliminary burden of proof concerning these claimed symptoms, inasmuch as he has not shown he actually has them.  Hence, further inquiry as to their etiology is not required, especially insofar as any potential attribution to his military service.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317, however, but is found to have a disability attributable to a known rather than unknown diagnosis, further consideration under the direct service-connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the opinions rendered by the VA examiner in January 2011 are inadequate and require addenda.  Barr, 21 Vet. App. 303, at 311.

While the Veteran's claim has been captioned to include all of the symptoms he asserts represent his claimed qualifying chronic disability under 38 C.F.R. § 3.317, and the Board will continue to caption his claim as such, the opinions rendered by the VA examiner in January 2011 that require addenda are limited to two of the symptoms claimed, recurrent rash of the groin and neck and chronic bronchitis with coughing and shortness of breath.  Specifically, the January 2011 VA examiner did not render any etiological opinion as to the cause of the Veteran's recurrent rash of the groin and neck, and specifically in terms of the likelihood it is related or attributable to his military service or incepted during his service or dates back to his service.  While the examiner indicated there was no rash present on his physical examination of the Veteran, he also described his findings that included notation of resolving tinea cruris of the left inguinal area.  The term "resolving" is significant, as it indicates the tinea cruris has not yet resolved and is thus still present in some form or fashion, even apparently minimally so.  Buy this also confirms the Veteran has had it.  A medical nexus opinion therefore is needed concerning whether the Veteran's current recurrent rash of the groin and neck (even if now resolving) is etiologically related to his periods of active service from September 1990 to June 1991 and from January 2003 to July 2004, specifically when considering his lay statements that he first noticed this rash after returning from service in Operation Desert Storm (his first period of active duty), and that he used lotions and powders from the clinic and was told that it was related to sweating.

In this regard, the Board sees that, at the time of his earlier February 1993 VA compensation examination, performed subsequent to his first period of active duty and prior to his second period, he complained of follicular eruptions of his back and neck that came and went; however, on physical examination, only folliculitis of the anterior axillary, the armpit, and dermatophytosis of the fingers were observed.  There was no evidence of a recurrent rash of the groin and neck at that time.

The January 2011 VA examiner also opined that the Veteran's claimed chronic bronchitis with coughing and shortness of breath, diagnosed at the time as mild obstructive ventilatory defect, was less likely than not caused by or the result of his service in Southwest Asia.  The examiner reasoned that the medical literature supports the conclusion that cigarette smoking is the primary cause of COPD and that exposure to air pollution and second-hand smoke worsens and may cause COPD.  He further reasoned that the Veteran's symptoms of shortness of breath only had occurred in the past 4-5 years; he was only in Southwest Asia for 9 months in 1990 and 1991, 20 years prior; and he was a smoker for the past 35 years, much longer than his exposure to environmental agents in Southwest Asia.

So the examiner ultimately attributed the Veteran's COPD to his history of chronic smoking rather than to anything that had occurred during his military service, including while stationed in Saudi Arabia during Operation Desert Storm.  For claims, as here, received after June 9, 1998, disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).


But while the examiner explained that the primary cause of COPD is chronic cigarette smoking, he also acknowledged that air pollution worsens and may cause COPD.  And although he reasoned, in part, that the Veteran's shortness of breath had begun just in the past 4-5 years immediately preceding his evaluation of the Veteran (so in 2006 or 2007 or thereabouts), other medical evidence in the file, specifically, the Veteran's STRs, indicate he first complained of shortness of breath in April 1991, so much earlier, and during his first period of active duty service.  He continued to complain of such, and during a VA compensation examination in February 1993, performed subsequent to his first period of active duty and prior to his second period, he complained of difficulty breathing while stationed in the Persian Gulf region and reported exposure to oil well fires, so air pollutants.  He was not diagnosed with a pulmonary disorder of any sort at that time, however.  He also complained of chronic sinus drainage and shortness of breath in February 2003, so during his second period of active duty.  Thus, the VA examiner needs to consider this correct timeline, so correct factual history, and comment on whether the Veteran's service in the Southwest Theater of Operations during Operation Desert Shield/Desert Storm, even if not causing his COPD, may have aggravated it beyond its natural progression.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Forward the claims file to the examiner who performed the February 2011 VA compensation examination of the Veteran (or a suitable substitute if this individual is unavailable) for an addendum report and opinion addressing the etiology of the Veteran's
digestive disorder, diagnosed as GERD.  If the examiner determines that an additional VA compensation examination is required in order to fully respond to the Board's inquiries, so schedule the Veteran. 

(a)  Considering the Veteran's January 1990 report of a history of frequent indigestion, did he clearly and unmistakably have a digestive disorder prior to beginning his first period of active service from September 1990 to June 1991?

(b)  If he did, is there also clear and unmistakable evidence this pre-existing condition was not aggravated beyond its natural progression during or by his first period of active military service from September 1990 to June 1991, including considering his April 1991 report of a history of frequent indigestion?

(c)  Else, considering the Veteran's April 1994 report of a history of frequent indigestion, did he clearly and unmistakably have a digestive disorder prior to beginning his second period of active service from January 2003 to July 2004?

(d)  If he did, is there also clear and unmistakable evidence this pre-existing condition was not aggravated beyond its natural progression during or by his second period of active military service from January 2003 to July 2004, including considering his May 2003 complaints of stomach pain and resultant diagnosis of dyspepsia, as well as his June 2004 report of a history of frequent indigestion?

(e)  If there is not this required clear and unmistakable evidence to satisfy this two-prong analysis, i.e., to establish the preexistence of the digestive disorder and that it was not aggravated during or by the Veteran's service beyond its natural progression, then also consider his reports of a history of frequent indigestion in April 1991, April 1994, June 2004, and November 2005, as well as his May 2003 complaints of stomach pain and resultant diagnosis of dyspepsia, in determining the likelihood (very likely, as likely as not, or unlikely) that any current digestive disorder, not just the GERD but also hiatal hernia, is related to or dates back to a period of active service, either the initial period from September 1990 to June 1991 or the later period from January 2003 to July 2004?

2.  Forward the claims file to the examiner who performed the January 2011 VA compensation examination of the Veteran (or a suitable substitute if this individual is unavailable) for an addendum report and opinion addressing the etiology of the Veteran's
recurrent rash of the groin and neck and chronic bronchitis with coughing and shortness of breath.  If the examiner determines that an additional VA compensation examination is required in order to fully respond to the Board's inquiries, so schedule the Veteran. 

(a)  Considering the Veteran's reports that he noticed his rash after returning from service during Desert Storm (his first period of active duty), and that he used lotions and powders from the clinic and was told that it was related to sweating, what is the likelihood (very likely, as likely as not, or unlikely) that any current recurrent rash on his groin and/or neck, diagnosed most recently as "resolving" tinea cruris, is related to or dates back to a period of active service, either his initial service from September 1990 to June 1991 or his more recent service from January 2003 to July 2004?

Use of the term "resolving" during the prior examination was implicit confirmation the Veteran has had and still has tinea cruris, albeit now apparently just minimally, but still to some extent nonetheless.  So its extent and severity is not so much at issue as is its etiology.

(b)  Considering the Veteran's reports of shortness of breath in April 1991, during his first period of active duty, and his complaints of same during his VA compensation examination in February 1993 (so much earlier than just 4-5 years before the January 2011 VA compensation examination), and his reported exposure to oil well fires while stationed in the Persian Gulf region, as well as his complaints of chronic sinus drainage and shortness of breath during his second period of active duty in February 2003, what is the likelihood that his COPD/bronchitis and associated shortness of breath, even if primarily due to his many-year (35 or so) history of chronic smoking, nonetheless is also partially due to or aggravated by exposure to air pollutants such as the smoke from oil well fires during his service in the Persian Gulf War from September 1990 to June 1991 or his later service from January 2003 to July 2004?

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof.  The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Moreover, to the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant GI, dermatological, or pulmonary symptoms or other disability while in service, or since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Veteran's claim that his current disabilities date back to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

That said, however, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The examiners must discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

To facilitate providing responses to the questions posed, the claims file must be made available to the examiners for review of the pertinent history.  This includes a complete copy of this remand.

3.  Then readjudicate the Veteran's claims in light of the additional evidence.  If the benefits sought on appeal are not granted to his satisfaction, provide him a supplemental statement of the case (SSOC) and an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


